Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 30 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the storage block being displaceable in parallel with a longitudinal direction of the transport apparatus.  Claims 31-43 depend either directly or indirectly from claim 30.  FR2759040 (cited by applicant) appears to be the closest prior art. 

Claim 44 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps including, among other things, the storage block being displaceable in parallel with a longitudinal direction of the transport apparatus. Claims 45 and 46 depend from claim 44.  FR2759040 (cited by applicant) appears to be the closest prior art.

Claim 47 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including pivoting the two loading arms of the attachment part-transport unit in such a manner until the main jib is raised from a storage device of the transport apparatus via a holder that is arranged between load-bearing ends of the loading arms and is detachably connected to the basic box by engaging around the basic box from an underside.  Hanamoto (WO2016152770 A1) appears to be the closest prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Iotti disclose a towable trolley for the transport of equipment. Hanamoto disclose a boom attachment/detachment device for a crane. Richter disclose a self-fitting device for a crane. Pitre et al disclose a vehicle for a mobile wind turbine. DE ‘893 disclose a jib transporting vehicle. Elliston disclose a workover rig. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/